Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is, and therefore Claims 18-28 are, rejected under 35 U.S.C. 101 because the claimed invention is directed to merely using a computer as a tool to perform an abstract idea without significantly more. 
Claim 17 recites the limitations "identifying a marker line in a target map, wherein the target map is a map of a to-be- cleaned target scene that an intelligent cleaning device relies on during a cleaning process", "determining, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, and the first position is a position of a preset reference object in the target map", “determining the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device”, and ”determining the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device” when given their broadest reasonable interpretation, recite 1steps that are practically performable in the human mind.   A human can mentally identify a line on a map, as well as determine the regions as enclosed or unenclosed as claimed.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 17 is directed to an abstract idea. 
Claim 17 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:

A computer-implemented method of determining a region attribute (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)), comprising: 
identifying a marker line in a target map, wherein the target map is a map of a to-be-cleaned target scene that an intelligent cleaning device relies on during a cleaning process (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
determining, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, and the first position is a position of a preset reference object in the target map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
determining the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); and 
determining the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f))
.
For these reasons, this judicial exception is not integrated into a practical application.  
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the identifying and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
For these reasons, Claims 17-28 fail to recite an inventive concept.  

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to merely using a computer as a tool to perform an abstract idea without significantly more. 
Claim 29 recites the limitations an electronic device comprising elements associated with a generic computer, "identifying a marker line in a target map, wherein the target map is a map of a to-be- cleaned target scene that an intelligent cleaning device relies on during a cleaning process", "determining, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, and the first position is a position of a preset reference object in the target map", “determining the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device”, and ”determining the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device” when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally identify a line on a map, as well as determine the regions as enclosed or unenclosed as claimed.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 29 is directed to an abstract idea. 
Claim 29 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:

An electronic device comprising: 
an internal bus; 
a memory; 
a processor; and 
a communication interface, 
wherein the processor, the communication interface, and the memory communicate with each other through the internal bus, 
wherein the memory is configured to store machine-executable instructions corresponding to a method of determining a region attribute, and 
wherein the processor is configured to read the machine-readable instructions on the memory and execute the machine-readable instructions to implement operations including (previous structure is merely a generic computer used as a tool to perform the abstract idea- see MPEP 2106.05(f)):
identifying a marker line in a target map, wherein the target map is a map of a to-be-cleaned target scene that an intelligent cleaning device relies on during a cleaning process (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
determining, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, and the first position is a position of a preset reference object in the target map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
determining the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); and 
determining the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).

For these reasons, this judicial exception is not integrated into a practical application.  
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the identifying and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
For these reasons, Claim 29 fails to recite an inventive concept.  

Claim 30 is, and therefore Claims 31-36 are, rejected under 35 U.S.C. 101 because the claimed invention is directed to a system merely using two computers as a tool to perform an abstract idea without significantly more. 
Claim 30 recites the limitations an cleaning system comprising elements associated with two generic computers, “obtain a user instruction about a marker line in a target map, and send the user instruction to the intelligent cleaning device, the intelligent cleaning 9device identifying a marker line in the target map based on the user instruction, wherein the target map is a map of a target scene that is to be cleaned, the intelligent cleaning device relying on the map of the target scene during a cleaning process”, “identify the marker line in a target map”, “determine, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, wherein the first position is a position of a preset reference object in the target map”, “determine the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device, and determine the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device” and “clean the target scene based on the determined user-defined cleaning region and normal cleaning region” when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally identify a line on a map, as well as determine the regions as enclosed or unenclosed as claimed.  Since specific structure for cleaning is missing from the claim these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 30 is directed to an abstract idea. 
Claim 30 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:

An intelligent cleaning system, comprising: 
a mobile terminal and 
an intelligent cleaning device, 
wherein the mobile terminal is configured to: 
obtain a user instruction about a marker line in a target map, and 
send the user instruction to the intelligent cleaning device, the intelligent cleaning 9device identifying a marker line in the target map based on the user instruction, wherein the target map is a map of a target scene that is to be cleaned, the intelligent cleaning device relying on the map of the target scene during a cleaning process (previous structure is merely a generic computer used as a tool to perform the abstract idea- see MPEP 2106.05(f)), and 
wherein the intelligent cleaning device (a generic computer used as a tool to perform the abstract idea- see MPEP 2106.05(f)) is configured to: 
identify the marker line in a target map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
determine, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, wherein the first position is a position of a preset reference object in the target map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
determine the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device, and determine the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); and 
clean the target scene based on the determined user-defined cleaning region and normal cleaning region (without specific cleaning structure, this is merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).

For these reasons, this judicial exception is not integrated into a practical application.  
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the identifying and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
For these reasons, Claims 30-36 fail to recite an inventive concept.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of mobile vacuum cleaners with wireless remote communications.  Prior art rejections were not applied to Claims 17-36 since amendments, necessitated to resolve the 35 U.S.C. 101 rejections, would automatically render the prior art rejections moot.        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.